Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

IDS
The references cited have been entered in the case but not considered since no translation has been provided.
Claim objection
Claim 6, S2 is objected for more clarity the recitation “temperature of” should be inserted before the number 23 and “light intensity” before and.   

Claims Rejection under 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 3-4 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, it is unclear what applicant meant by “progressive conjunctiva”.
Claim 5, it is unclear which cultivation method applicants refer to.  
 Claim 5, “the tree eggplant with fast growth, strong growth and good resistance” lack of antecedent basis. 
Claim 6, “the regenerated sterile buds” in S2 lack of antecedent basis.
Claim 8, the sterile bud rooting medium, and the growth substrate lack of antecedent basis since claim 7 does comprise any rooting medium nor growth substrate.


Claims rejection- 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are
summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence presenting the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56
to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for
any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Plazas et al. (J. Amer. Soc. Hort. Sci. 141(1):34-44. 2016)  in view of solanum wrightii (general information Tropical Plants Database 2014) and Saha et al. (The international Journal of Plant Reproductive Biology 9(1) Jan. 2017, pp 25-27 and in view of  Gisbert (Scientia Horticultural 128 (2011) 14-22 and further in view of Abd Elaleem et al.(African Journal of Biotechnology Vol. 8(11), pp 2529-2534, 3 June 2009) and Manzur et al. (Scientia Horticultural 161 (2013) 181-187) 
Claims are drawn to a cultivation method to obtain a tree eggplant by hybridization between a Solanum Wrightii (female parent) and a Solanum torvum (male parent), obtaining the pollen parent between 9.00 to 12:00 a.m. The embryos are sterilized with NaClo and transferred to induced proliferation medium (MS+ 2mg/L ZR at 22 to 28 degre Celsius for 30 to 40 days) for culture then induced embryos are transferred to a regeneration medium (MS+ 2mg/L 6-BA + 0.5 mg/L IAA and to a rooting medium (MS + 0.4 mg/L IBA for 20 to 36 days) then the obtained seedling is transferred a rooting medium (mixture of coconut bran, vermiculite and perlite in a volume ratio of  (0.8-1.2) (0.8-1.2) (0.8-1.2)). Then cutting stem segments and inoculating them in a multiplication  and propagation medium to obtain regenerated buds which are put in a sterile rooting medium and finally transferred in a growth substarte.
Regarding claims 1-2, Plazas et al. teach interspecific hybridization between eggplant and wild relatives.  Hybridizations were made and embryos were extracted and cultivated.  Seedlings from germinated embryos were transplanted into pot for acclimatization, obtaining eggplant tree.
Plazzas et al. do not teach hybrid pollination between Solanum Wrightii and Solanum torvum.
However, it would have been obvious to try to perform the hybridization between Solanum Wrightii and Solanum torvum. Knowing that Solanum torvum has resistance to a wide range of soil borne as taught by Gisbert and that Solanum Wrightii is a fast-growing seedling as taught by Tropical Plant.  One of ordinary skill in the art would have been motivated to try this interspecific hybridization to obtain a new rootstock which has high resistance to a wide range of soil borne and which has a fast growth.  It would have been also obvious to use Solanum torvum as male parent knowing that the plant has a pollen: ovule ratio of 1064:1 as well as 70% pollen germination as taught by Saha et al. The plants were pollinated between 0900-1100h as taught by Saha et al. 
	Regarding claims 3-4 they are rejected under 35 U.S.C. 103 as being unpatentable over Plazas et al. (J.Amer. Soc. Hort. Sci. 141(1):34-44. 2016)  in view of solanum wrightii (general information Tropical Plants Database 2014) and Saha et al. (The international Journal of Plant Reproductive Biology 9(1) Jan. 2017, pp 25-27 and in view of Gisbert (Scientia Horticultural 128 (2011) 14-22 as applied to claims 1-2 and further in view of Abd Elaleem et al. (African Journal of Biotechnology Vol. 8(11), pp 2529-2534, 3 June 2009) and Piosik et al. (Euphitica (2019) 215:31 and finaly over Manzur et al. (Scientia Horticultural 161 (2013) 181-187). 
Piosik et al. teach the embryos culture in a proliferation medium comprising MS+2 mg/L zeatin (cytokinin as ZR) Table 1.and a regeneration medium comprising MS with cytokinin and 0.5 mg/L. and a rooting medium MS + auxin. After a few days, the plants were transferred to soil.  
Plazas et al. teach sterilizing embryos with sodium hypochloride (page 36 column 2, last paragraph follow Mazur et al. 2013 method) and rinse 3 times with sterile deonized water.  The embryos were incubated in a growth chambers under a temperature of 25+ or – 1C and covered with film (Mazur et al. method) Then seedlings were removed from in vitro culture and transferred to pot containing cultivation substrate. 
Abd Elaleem et al. teach washing thoroughly the rooted shoots from the culture bottle to remove remnants of agar from roots and transplanting to small pots.
The references are silent concerning the seedling mixture composition as well as the ratio of its components.
However,
The discovery of an optimum value of a variable in a known process is normally obvious.  Exceptions to this rule include (1) the results of optimizing a variable were unexpectedly good and (2) the parameter was not recognized in the prior art as one that would affect the results. In re Antonie, 559F.2d 618, 620 (CCPA 1977).


It would have been obvious to one ordinary in the art to modify the method taught by Plazas et al. and Manzur et al. by using the medium taught by Piosik et al. knowing that the method was developed successfully which led to the regeneration of hybrid individuals (p. 31, last paragraph). It would have been obvious the step of washing the roots as taught by Abd Elaleem to ensure that no bacteria will be transferred to the seedling mixture.  It would have also been customary for an artisan of ordinary skill to determine the optimal composition and ratio of its ingredients to add in order to best achieve the desired results.  


	Regarding claims 9-10 they are rejected under 35 U.S.C. 103 as being unpatentable over Plazas et al. (J.Amer. Soc. Hort. Sci. 141(1):34-44. 2016)  in view of solanum wrightii (general information Tropical Plants Database 2014) and Saha et al. (The international Journal of Plant Reproductive Biology 9(1) Jan. 2017, pp 25-27 and in view of Gisbert (Scientia Horticultural 128 (2011) 14-22 as applied to claims 1-2 and further in view of Abd Elaleem et al.(African Journal of Biotechnology Vol. 8(11), pp 2529-2534, 3 June 2009) and Piosik et al. (Euphitica (2019) 215:31 and finally over Manzur et al. (Scientia Horticultural 161 (2013) 181-187). 
The claims are drawn to application of the tree plants.
Plazas et al. teach hybrid solanum which can be used as rootstocks for eggplant grafting (abstract).


Comment
No claim is allowable.


Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, contact the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner